Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a fastening tape wherein at least one rib is in an overlapping state where the at least one rib overlaps the leading edge of the stem without overlapping the trailing edge of the stem, wherein the overlapping state is a state where no difference in level in the lateral direction is formed between a leading edge of the at least one rib and the leading edge of the stem of the at least one hook wherein a length from the leading edge to a trailing edge of the at least one rib is less than a length between the leading edge and the trailing edge of the stem of the at least one hook in combination with all the limitations in independent claims 1 and 9 wherein the rib limitations provide increased stability and strength to the stem to minimize or reduce deformation or cracking of the stem during processing while still minimizing material needed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677